Mr. Justice Dibell delivered the opinion of the Court. Appellant was indicted for a misdemeanor and tried and convicted, and fined $20, and seeks a reversal of the judgment against him by an appeal' to this court. An appeal does not lie in a criminal case. Ferrias v. The People, 71 Ill. App. 559 and cases there cited. The state’s attorney has filed briefs for appellee, which is equivalent' to a joinder in error, 'and this authorizes us, if we think proper, to disregard the irregular attempt to bring the case here by appeal, and to treat it as pending upon a writ of error. But the practice referred to does not require us to take that course. We disapprove this irregular mode of procedure, and find nothing in this record furnishing any good reason why we should excuse appellant from seeking a review of the casé in the one way provided by law, namely, by a writ of error. The appeal will be dismissed and appellant will be granted leave to withdraw his record if he desires. Appeal dismissed. :